Order dated March 11,1948, confirming the report of an official referee and denying plaintiff’s motion to modify the judgment of separation and award to her the sole and exclusive custody of the children of the parties; and denying a cross motion by defendant for like and other relief, insofar as appealed from, affirmed, without costs. Order dated March 15, 1948, modifying .the judgment of separation herein to provide that custody of the children of the parties be in Saint Clare Academy, Mount Hope, Hastings-on-Hudson, N. Y.; providing for visitation of the parties at that school; directing defendant to pay for the expenses of the children at said school and relieving defendant from further payments of alimony to plaintiff, affirmed, without costs. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.